Citation Nr: 0705154	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  98-08 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether a debt was validly created by the overpayment of 
nonservice-connected pension benefits in the original amount 
of $39,179.80.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1951 to 
March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision in which the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama, 
calculated that an overpayment of nonservice-connected 
pension benefits in the original amount of $39,179.80 had 
been created.  Following receipt of notification of the 
determination, the veteran perfected a timely appeal with 
respect to the matter of the validity of this debt.  

Further review of the claims folder indicates that, in a 
letter dated in September 1990, the veteran explained that he 
had received, but lost, a letter in which the RO had informed 
him of his right to request a waiver of his debt.  As he 
could not remember what he had to do, he asked to be advised 
of the "information . . . [that he] need[ed] to furnish in 
order to request . . . [a] waiver" of the debt.  He stated 
that he was financially unable to repay the debt to VA due to 
insufficient income.  In December 1990, the Committee on 
Waivers and Compromises denied a waiver of the veteran's 
indebtedness.  The Committee notified the veteran of its 
decision and of his appellate rights.  The veteran, however, 
did not initiate an appeal of the denial of the issue of 
entitlement to a waiver of overpayment of 
nonservice-connected pension benefits in the original amount 
of $39,179.80.  In fact, in response to the December 1990 
letter notifying the veteran of the denial of his waiver 
claim, he requested a repayment schedule for the debt of 
$50.00 per month.  

Subsequently, in July 1992, the veteran contacted a United 
States Senator to request, once again, a waiver of the 
overpayment.  In the July 1992 statement, the veteran 
explained that, due to his wife's medical expenses, he was 
unable to pay his monthly living expenses.  In a letter dated 
later in July 1992, the RO explained to the Senator that, at 
the time of the December 1990 notification of the denial of 
the waiver claim, the agency had informed the veteran of his 
appellate rights.  Also in the July 1992 letter, the RO 
explained to the Senator that the one year period in which to 
appeal that decision had expired and that, as such, no 
further action on the veteran's waiver claim was possible.  

In contradiction to this letter, however, it does not appear 
that any action was taken with respect to the veteran's July 
1992 request for a waiver.  In any event, the matter of the 
July 1992 request for a waiver is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the RO for appropriate action.  

Because the veteran did not perfect an appeal of the RO's 
December 1990 denial of his waiver claim, and because the RO 
has not yet adjudicated the 1992 claim for a waiver, the sole 
issue currently on appeal is whether a debt was validly 
created by the overpayment of nonservice-connected pension 
benefits in the original amount of $39,179.80.  See Schaper 
v. Derwinski, 1 Vet. App. 430 (1991) (the issue of the 
validity of a debt is a threshold determination that must be 
made prior to a decision on a request for waiver of the 
indebtedness).  See also VAOPGCPREC 6-98 (Apr. 24, 1998).  


FINDINGS OF FACT

1.  Previously, by a September 1963 rating action, the RO 
granted nonservice connection pension benefits, effective 
from November 1962.  

2.  On multiple documents submitted to the RO, the veteran 
reported that his wife had no earned wages or salary from 
employment for the years 1983 to 1988.  

3.  A study completed by VA in October 1989 indicated that 
the veteran's wife was in fact employed between June 1983 and 
October 1988 and that, during that time period, she earned 
$2,227.20 in 1983; $10,100.40 in 1984; $11,148.80 in 1985; 
$11,710.40 in 1986; $12,799.00 in 1987; and $11,595.88 in 
1988.  

4.  An overpayment of nonservice-connected pension benefits 
in the original amount of $39,179.80 was validly created as a 
result of the veteran's failure to report his wife's earned 
income for the years 1983 to 1988.  


CONCLUSION OF LAW

The overpayment of nonservice-connected pension benefits in 
the original amount of $39,179.80 was validly created.  
38 U.S.C.A. §§ 5107, 1521 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272, 3.277(a), 3.660 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) set forth notice and assistance requirements on the 
part of VA in the adjudication of certain claims.  
Importantly, the Court has held that the VCAA is not 
applicable to claims involving debt matters, which are 
subject to separate notice and development procedures.  See 
Lueras v. Principi, 18 Vet. App. 435, 437-439 (2004); 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the 
present case, the Board finds that the RO properly followed 
the procedures of 38 C.F.R. § 3.105(h) before reducing the 
veteran's pension benefits.  Furthermore, throughout the 
current appeal, the veteran has been given ample opportunity 
to dispute the validity of the debt or otherwise support his 
claim.  Specifically, a July 1990 letter from VA informed the 
veteran of his appellate rights.  Also, an October 1990 
statement of the case, an October 1990 hearing officer's 
decision, as well as a March 2006 supplemental statement of 
the case advised him of the legal and factual basis for the 
determination.  

Consequently, the Board finds that the veteran was properly 
advised of the evidence and/or information necessary to 
substantiate his claim as well as the relative duties on the 
part of himself and VA in the development of his claim.  
Thus, the Board concludes that no reasonable possibility 
exists that any further development of the veteran's claim 
would result in the production of relevant evidence capable 
of substantiating the issue on appeal.  Information necessary 
for proper adjudication of the current appeal is of record.  

Validity Of The Debt

Initially, by a September 1963 rating action, the RO granted 
nonservice connection pension benefits, effective from 
November 1962.  Subsequently, on multiple financial 
statements, the veteran reported that his wife had no earned 
wages or salary from employment for the years 1983 to 1988.  
In fact, in a statement received at the RO in July 1987, the 
veteran specifically asserted that his wife "has no income 
at all."  

Significantly, however, an October 1989 VA study illustrated 
that the veteran's wife was in fact employed between June 
1983 and October 1988 and that, during that time period, she 
earned $2,227.20 in 1983; $10,100.40 in 1984; $11,148.80 in 
1985; $11,710.40 in 1986; $12,799.00 in 1987; and $11,595.88 
in 1988.  Consequently, in a March 1990 letter, the RO 
informed the veteran of the need to adjust his pension 
benefits in light of this evidence of additional income.  

A letter dated later in March 1990 from the Alabama 
Department of Public Health indicated that, in October 1988, 
the veteran's wife had become "disabled to work and [had] 
resigned from her position as [a] Health Service Aide at the 
Tuscaloosa County Health Department."  According to this 
document, health issues, including lower extremity difficulty 
and dizziness, had "rendered . . . [the veteran's wife] 
unable to fulfill her work assignments."  In a May 1990 
memorandum, the RO calculated the overpayment of pension 
benefits to the veteran as a result of his failure to report 
his wife's income from 1983 to 1988 to be $39,179.80.  

Subsequent documents reflect a reduction in the veteran's 
debt for various reasons.  Specifically, a VA Form 4-1042a, 
Referral Of Indebtedness To Committee On Waivers And 
Compromises, dated in October 1990, indicates that the 
original amount of the veteran's debt, $39,179.80, was 
reduced by $5,252.00 (due to restoration of benefits from 
January 1989 to May 1991) and that this reduction resulted in 
a remaining indebtedness in the amount of $33,927.80.  Also, 
in a June 2002 letter, the RO informed the veteran that 
additional payments and offsets of $11,067.65 resulted in a 
current indebtedness balance of $22,860.15.  Further, in an 
April 2003 letter, the RO notified the veteran that, as a 
result of additional payments, the remaining balance of his 
debt was determined to be $19,461.15.  The issue on appeal, 
however, involves the validity of the original debt in the 
amount of $39,179.80.  

According to the applicable governing legal criteria, the 
maximum rate of pension is reduced by the amount of countable 
annual income of the veteran and the veteran's spouse.  
38 U.S.C.A. § 1521(c) (West 2002); 38 C.F.R. § 3.23(b) 
(2006).  Payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. 
§ 3.272.  See 38 C.F.R. § 3.271(a) (2006).  Under certain 
circumstances, some monetary amounts, including welfare; 
maintenance; VA pension benefits; reimbursements for casualty 
loss; profit from the sale of property; joint accounts; 
unreimbursed medical expenses (for a veteran and his/her 
spouse and children); expenses of last illnesses, burials, 
and just debts; educational expenses; child's income; 
Domestic Volunteer Service Act Programs; distributions of 
funds under 38 U.S.C. § 1718; hardship exclusion of child's 
available income; survivor benefit annuity; Agent Orange 
settlement payments; restitution to individuals of Japanese 
ancestry; cash surrender value of life insurance; income 
received by American Indian beneficiaries from trust or 
restricted lands; Radiation Exposure Compensation Act; Alaska 
Native Claims Settlement Act; monetary allowance under 
38 U.S.C. chapter 18 for certain individual who are children 
of Vietnam veterans; Victims of Crime Act; and Medicare 
Prescription Drug Discount Card and Transitional Assistance 
Program, will be excluded from countable income for the 
purpose of determining entitlement to improved pension.  
38 C.F.R. § 3.272 (2006).  However, none of these exclusions 
to the countable income of the veteran's spouse apply in the 
current appeal.  

Of significance, in the notification letters sent to the 
veteran with regard to his nonservice-connected pension 
benefits between 1983 and 1988, the RO repeatedly and clearly 
informed him of the need to report not only his income but 
also that of his wife.  See 38 C.F.R. § 3.277(a) (which 
states that, as a condition of granting or continuing 
pension, VA may require from any person who is an applicant 
for or a recipient of pension such information, proofs, and 
evidence as is necessary to determine the annual income and 
the value of the corpus of the estate of such person, and of 
any spouse or child for whom the person is receiving or is to 
receive increased pension).  Significantly, despite these 
repeated notifications, the veteran failed to inform the RO 
of his wife's income from 1983 to 1988.  Indeed, in a 
statement received at the RO in July 1987, the veteran 
specifically asserted that his wife had "no income at all."  
The veteran's failure to report his wife's income was in 
direct contravention to the requirements of 38 C.F.R. 
§ 3.660(a), which states that a veteran who is receiving 
pension must notify VA of any material change or expected 
change in his or her income or other circumstances which 
would affect his or her entitlement to receive, or the rate 
of, the benefit being paid.  Such notice must be furnished 
when the recipient acquires knowledge that he or she will 
begin to receive additional income or when his or her marital 
or dependency status changes.  

In a June 2006 statement, the veteran's representative 
asserts that the veteran's mental state during the pertinent 
period in question rendered him unable to provide all of the 
information asked of him.  While the veteran is service-
connected for post-traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling, service connection has 
only been in effect since April 1995.  Because the period 
during which the veteran failed to report his wife's income, 
1983 to 1988, predates 1995, the Board does not find this 
argument to be on point.  

More on point is the fact that the original September 1963 
grant of nonservice-connected pension benefits was predicated 
on a finding of the veteran having undifferentiated-type 
schizophrenic reaction, evaluated as 100 percent disabling.  
Also, in a statement received at the RO in October 2002, the 
veteran's wife asserted that the veteran has not had "a 
stable . . . [mind]" for a long time.  While the veteran's 
nonservice-connected mental disability undoubtedly causes 
impairment, the Board finds that his affirmative actions 
during the period between 1983 and 1988 of reporting on 
multiple occasions that his wife had earned no wages or 
salaries to be reflective of a clear intent to misrepresent 
the truth, irrespective of the stability of his mind.  
Accordingly, whatever level of mental impairment existed 
during this period of time due to his nonservice-connected 
mental disability, the veteran still possessed a sufficient 
level of intent and mens rea to actively misrepresent what 
income was being earned by his wife in order to avoid having 
his nonservice-connected pension benefits reduced or 
terminated.  

Furthermore, as discussed above, the veteran was notified on 
repeated occasions between 1983 and 1988 of the need to 
report his, and his wife's, income.  Not only did the veteran 
fail to report his wife's income, but he affirmatively stated 
on multiple occasions that his wife had earned no wages or 
salaries at all between 1983 and 1988.  While at a personal 
hearing conducted before a hearing officer at the RO in 
October 1990 the veteran testified at first that his wife 
completed the financial status reports on all but one 
occasion (when he himself completed the necessary paperwork), 
he later admitted that at only one time did he have 
assistance filling out the financial forms.  Hearing 
transcript (T.) at 5.  Further, the veteran specifically 
acknowledged that he knew "at one time [that his wife] . . . 
was working."  T. at 5.  Because the veteran, with one 
exception, admits that he himself is the one who filled out 
the deceptive financial status reports, it cannot be asserted 
that he had no knowledge or was blameless in the reporting of 
the erroneous income information, including information 
concerning the employment of his wife.  

No further information or evidence has been received in 
support of the veteran's claim.  Thus, based on these facts, 
the Board finds that a preponderance of the evidence supports 
the conclusion that the overpayment of nonservice-connected 
pension benefits in the original amount of $39,179.80 was 
validly created as a result of the veteran's failure to 
report his wife's earned income for the years 1983 to 1988.  




ORDER

A debt was validly created by the overpayment of 
nonservice-connected pension benefits in the original amount 
of $39,179.80.  



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


